Citation Nr: 1447844	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In September 2014, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran last underwent VA compensation and pension examination for PTSD in July 2009.  Since that time, the Veteran has received ongoing mental health treatment from both private and VA treatment centers.

A VA treatment record from October 2010 contains the Veteran's wife's concerns that his obsessiveness was increasing.  In December 2010, a VA psychologist noted that the Veteran's sleep problems were worsening.  In April 2011, a VA psychiatrist opined that the Veteran had experienced "major regression" in terms of sleeplessness, depression, and feelings of anger.  A September 2012 VA treatment record contains the Veteran's concerns that the Veteran's PTSD symptoms were increasing, as the Veteran would thrashing around at night, scream in his sleep, and become more obsessive during the day.

The aforementioned evidence suggests that the Veteran's PTSD symptoms have become more severe since his last VA psychiatric examination in July 2009.  Accordingly, the Board finds that a more contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, at his September 2014 Board hearing, the Veteran said that he received ongoing treatment with psychiatrists or psychologists at both VAMC Marc Island and at Travis Air Force Base.  See transcript, p. 3.  VA outpatient records dating through October 2012 have been associated with the Veteran's Virtual VA claims file, but no records from Travis Air Force Base have been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the Veteran's assertions that he has received recent ongoing treatment at VAMC Marc Island and Travis Air Force Base, VA has a duty to attempt to obtain these records on remand.

Finally, during his September 2014 hearing, the Veteran indicated that he was unable to maintain employment.  See transcript, p. 7.  On further questioning, the Veteran related that he retired from his prior employment in 2003, and since that time, his PTSD symptoms had worsened to the point where he felt he would no longer to perform his previous job.  See transcript, p. 13.  The Board notes that the Veteran has not filed a formal claim for a TDIU.  However, on these facts, the claim for a TDIU is essentially a component of his claim for a higher rating for his hearing loss disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

On remand, the Veteran should be sent an appropriate notification letter as to how to substantiate a claim for TDIU.  Additionally, after giving the Veteran an opportunity to file a formal claim for a TDIU, the AMC/RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should furnish to the Veteran a VA form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO or the AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for higher rating and for a TDIU.

The RO's or the AMC's letter should specifically explain how to establish entitlement to a TDIU.  The RO or the AMC should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  With any necessary authorization from the Veteran, obtain all of his outstanding treatment records, to particularly include his records of treatment from Travis Air Force Base and VAMC Marc Island.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the AMC/RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner is further requested to indicate if the Veteran's PTSD has resulted in total occupational and social impairment.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed, (typewritten) report.

5.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claim for an increased rating based on a de novo review of the record.  In connection with the claim for an increased rating, the AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



